Citation Nr: 0304136	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-07 363	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral Leber's 
optic atrophy.  

(The issue of whether a June 1985 decision of the Board of 
Veterans' Appeals, which denied service connection for 
bilateral Leber's optic atrophy, should be revised or 
reversed on the grounds of clear and unmistakable error is 
the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.

In a June 1985 decision, the Board of Veterans' Appeals 
(Board) denied service connection for bilateral Leber's optic 
atrophy.  The veteran was notified of that decision later 
that same month.  

In December 1998, the RO denied the veteran's petition to 
reopen the claim for service connection for bilateral Leber's 
optic atrophy.  The veteran was sent notice of this decision 
in December 1998.  A notice of disagreement was received in 
January 1999 and the RO issued a statement of the case was 
issued in February 2000.  A substantive appeal was received 
from the veteran in March 2000.

The veteran testified offered testimony during a May 2002 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

The case was most recently certified to the Board by the New 
York, New York RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

2.  In a June 1985 decision, the Board denied a claim of 
service connection for bilateral Leber's optic atrophy.  The 
veteran was notified of that decision in June 1985.   

3.  Additional evidence associated with the claims file since 
the Board's June 1995 denial was not previously before agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1985 Board decision that denied service 
connection for bilateral Leber's optic atrophy is final.  38 
U.S.C.A. § 7104 (West 1991); 38 U.S.C.A. §§ 20.1100 (2002).

2.  Since June 1985, new and material evidence has been 
submitted, and the requirements to reopen the claim for 
service connection for bilateral Leber's optic atrophy have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the above, and in view of 
the Board's disposition of the new and material evidence 
issue, the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision at this time, as all notification and 
development action needed to render a fair decision on the 
claims on appeal has been accomplished.

In a September 1959 decision, the Board denied service 
connection for defective vision and claimed optic atrophy.  
The veteran was notified of that decision later that same 
month.  In a June 1985 decision, the Board determined that 
new and material evidence had been submitted, but denied the 
claim of entitlement to service connection for bilateral 
Leber's optic atrophy.  Evidence considered at that time 
included the veteran's service medical records, statements of 
private and VA physicians, reports of VA examinations and 
hospitalizations and an opinion from the Armed Forces 
Institute of Pathology.  Based on a review of the evidence, 
the Board concluded that the veteran had preexisting 
defective color perception (the only symptom or manifestation 
of the subsequently diagnosed Leber's optic atrophy) which 
did not become worse during service and it was not otherwise 
shown that the Leber's optic atrophy underwent any 
pathological increase while he was on active duty.  The 
veteran was notified of that determination in June 1985.  
That decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7103; 38 C.F.R. § 20.1100. 

The present claim was initiated when the veteran submitted a 
statement in February 1998.  Under pertinent law and VA 
regulations, VA may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the June 1985 
Board denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the present case, the recently submitted evidence includes 
a September 2001 statement from Robert M. Webb, M.D., 
submitted by the veteran during the May 2002 Board hearing.  
During the hearing, the veteran testified that he had been 
treated by Dr. Webb for approximately twenty years.  In the 
statement, Dr. Webb stated, "emphatically," that the 
veteran has an optic neuropathy (atrophy) which began while 
he was in service and has progressed to blindness at the 
present time.  Dr. Webb opined that the records, which 
apparently included the veteran's service medical records, 
show that he suffered a loss of visual acuity and color 
perception during service and this was "without doubt 
secondary to the beginning of his optic nerve disease-optic 
atrophy."  

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening.  The veteran has supplied competent 
medical evidence (a medical opinion, based on a review of the 
record, including the service medical records) relating the 
onset of his condition to service.  At the time of the June 
1985 Board decision, there was no such opinion of record.  
Here, this opinion is so significant that it must be 
considered to fairly decide the merits of the claim.  
While Dr. Webb's statement did not address the other 
diagnoses of a heredofamilial disease, the Board notes that, 
to constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability", even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for bilateral 
Leber's optic atrophy are met.  

ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for bilateral Leber's optic atrophy, the appeal is 
granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for bilateral Leber's optic atrophy is reopened, 
the claim must be reviewed on a de novo basis.  In order to 
ensure that the veteran's procedural rights are protected 
insofar as his being given adequate notice and opportunity to 
present argument and evidence on the underlying question of 
service connection, a remand of the case to the RO is 
indicated.  See Bernard, 4 Vet. App. at 384. 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
his representative for the purpose of 
determining whether any either has any 
additional arguments to present on the 
veteran's behalf or evidence to submit in 
support of his claim.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
their implementing regulations, are fully 
complied with and satisfied.  

3.  Thereafter, the RO should readjudicate 
the claim on the merits in light of all 
pertinent medical evidence and legal 
authority.  The RO should provide full 
reasons and bases for its determinations.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate a supplemental statement of 
the case (SSOC) (containing a notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and law and regulations and 
regulations governing claims for service 
connection), and afforded the appropriate 
period of time to respond thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



